Case 2:20-bk-51792       Doc 18    Filed 04/20/20 Entered 04/20/20 15:48:53             Desc Main
                                   Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: April 20, 2020




                       UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF OHIO (COLUMBUS)

In re:                                       )       Case No.: 20-51792
                                             )
Home Organization Solutions, LLC             )       Chapter 7
                                             )
                      Debtor.                )       Judge John E. Hoffman Jr.
                                             )
                                             )       AGREED
                                             )       ORDER GRANTING MOTION OF
                                             )       CIT BANK, N.A. FOR RELIEF FROM
                                             )       STAY (Doc. #10 and #14)
                                             )
                                             )       Property:

                                             •   2011 Isuzu NPR HD, 16’ box truck with
                                                 liftgate, VIN# JALC4W164B7003290

         This matter came before the Court on the Motion for Relief from Stay (the “Motion”)

filed by CIT Bank, N.A. (Docket #10 and #14). Movant has alleged that good cause for granting

the Motion exists, and that Debtor, counsel for the Debtor, the Chapter 7 Trustee, and all other

necessary parties were served with the Motion, and with notice of the hearing date on the

Motion. No party filed a response or otherwise appeared in opposition to the Motion, or all

responses have been withdrawn. For these reasons, it is appropriate to grant the relief requested.
Case 2:20-bk-51792     Doc 18   Filed 04/20/20 Entered 04/20/20 15:48:53          Desc Main
                                Document     Page 2 of 2



       IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay imposed

by § 362 of the Bankruptcy Code is terminated with respect to the Movant, its successors, and

assigns. Furthermore, the Court orders that the 14-day stay prescribed by Bankruptcy Rule

4001(a)(3) is hereby waived.


APPROVED BY:

/s/ Neil C. Sander
Neil C. Sander (0077715)
Sander Law, LLC
100 S. Fourth St., Suite 100
Columbus, OH 43215
(614) 585-2525 phone / (614) 344-4801 fax
nsander@sanderlawgroup.com
Attorney for Movant

/s/ Myron N. Terlecky
Myron N. Terlecky (0018628)
575 S. Third Street
Columbus, OH 43215
(614) 228-6345
mnt@columbuslawyer.net
Chapter 7 Trustee

/s/ Brandon Coy Hendrix
Brandon Coy Hendrix (0099111)
Kenneth L. Sheppard, Jr. (0075887)
Sheppard Law Offices, Co., L.P.A.
3535 Fishinger Blvd., Suite 190
Hilliard, Ohio 43026
(614) 523-3106
brandon@sheppardlawoffices.com
ken@sheppardlawoffices.com
Attorneys for Debtor


Copies to: DEFAULT LIST


                                            ###
